Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 04/15/2022 and the argument set forth below render the 103-rejection to be withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2022 has been considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Keddie on 07/15/2022.
The application has been amended as follows: 


Please delete the second paragraph of the Abstract from line 10 to line 17. 

12. A method for treating a bone cancer in a subject, the method comprising
administering to the subject in need thereof an effective amount of a composition comprising a
compound defined by Formula 1 below or the pharmaceutically acceptable salt thereof as an active ingredient:
[Formula l]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein, R1 and R2 are different from each other,
R1 and R2 are each independently selected from the group consisting of -H, -OH, -SH, 
C1-4 straight or branched alkyl, C1-4 straight or branched alkoxy, halogen, allyloxy, benzyloxy, aryloxy having one or more selected from the group consisting of hetero atoms and substituents, and heterocycloalkyl of 3 to 7 atoms having one or more hetero atoms, wherein the hetero atoms consist of
0, N and S;
R3 is one selected from the group consisting of Ci-4 straight or branched alkyl, -NH2, -NHR4, -N(R4)2, and -OH; and
R4 is C1-4 straight or branched alkyl,
wherein the compound defined by Formula 1 is selected from the group consisting of the following compounds;
(1) (E)-4-( 4-hydroxy-3-methoxyphenyl)-3-buten-2-one;
(2) (E)-4-(3-hydroxy-4-methoxyphenyl)-3-buten-2-one; and
(3) (E)-4-(3-fluoro-4-hydroxyphenyl)-3-buten-2-one.

13. A method for treating osteoporosis in a subject, the method comprising
administering to the subject in need thereof an effective amount of a composition comprising a
compound defined by Formula 1 below or the pharmaceutically acceptable salt thereof as an active ingredient:
[Formula l]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein, R1 and R2 are different from each other,
R1 and R2 are each independently selected from the group consisting of -H, -OH, -SH, 
C1-4 straight or branched alkyl, C1-4 straight or branched alkoxy, halogen, allyloxy, benzyloxy, aryloxy having one or more selected from the group consisting of hetero atoms and substituents, and heterocycloalkyl of 3 to 7 atoms having one or more hetero atoms, wherein the hetero atoms consist of
0, N and S;
R3 is one selected from the group consisting of Ci-4 straight or branched alkyl, -NH2, -NHR4, -N(R4)2, and -OH; and
R4 is C1-4 straight or branched alkyl,
wherein the compound defined by Formula 1 is selected from the group consisting of the following compounds;

(1 
(2 

Please cancel claims 1-11 and 16. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art, is Ahmad. Ahmad teaches the compound Osmundacetone 

    PNG
    media_image2.png
    139
    299
    media_image2.png
    Greyscale
as having potent anti-inflammatory and antioxidant activities for the treatment of various diseases including osteoporosis. However, the instant specification shows compound KP5 (E)-4-(3-hydroxy-4-methoxyphenyl)-3-buten-2-one:

    PNG
    media_image3.png
    149
    285
    media_image3.png
    Greyscale
and compound KP6 (E)-4-(3-fluoro-4-hydroxyphenyl)-3-buten-2-one:

    PNG
    media_image4.png
    171
    352
    media_image4.png
    Greyscale
exhibit significantly better APL activity than the compound taught Ahmad, namely osmundacetone. (See Table 11 of the specification.) ALP (alkaline phosphatase is considered to be an initial marker of osteoblast differentiation in osteoporosis.  Furthermore, the specification also demonstrates that compounds (1) to (3) claimed in claim 12 also exhibit better antitumor activity than osmundacetone. Therefore, the claims as amended above are novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 12 and 13 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/             Primary Examiner, Art Unit 1628